SUMMARY ORDER
Petitioner seeks review of an order of the Board of Immigration Appeals (BIA) denying his motion to reconsider. In re Ubaldo Romero-Osorio, No. A98 422 154 (B.I.A. Feb. 15, 2007). After oral argument in this case, the petitioner and the government filed a joint motion to reopen with the BIA. The BIA granted the motion on February 6, 2008, reopened proceedings, changed venue to New York City, and remanded to the Immigration Judge to allow the petitioner to apply for voluntary departure. As the BIA has granted the motion to reopen, there is no longer a final order of removal for this Court to review. The petition for review is hereby DISMISSED for lack of jurisdiction. See 8 U.S.C. § 1252(a)(1), (b)(9); see also Lopez-Ruiz v. Ashcroft, 298 F.3d 886, 887 (9th Cir.2002).